Exhibit 99.1 Tier Technologies, Inc. 11130 Sunrise Valley Drive, Suite 300 Reston, VA20191 CONTACT: Ronald W. Johnston, Chief Financial Officer rjohnston@tier.com (571) 382-1000 Tier Reports Fiscal 2010 Second Quarter Results RESTON, VA, May 10, 2010 – Tier Technologies, Inc. (Nasdaq: TIER), a leading provider of electronic payment solutions for the biller direct market, today announced results for the quarter ended March31, 2010 and provided updates on continuing strategic growth initiatives. Results of Operations Second Quarter Fiscal 2010 Results For the quarter ended March31, 2010, Tier reported revenues from Continuing Operations of $30.7million, a 7.2% increase over the same quarter last year.Net loss from Continuing Operations was $(0.8)million, or $(0.04) per fully diluted share. Continuing Operations include Electronic Payment Solutions, or EPS, and certain wind-down businesses.On a standalone basis, our EPS business reported quarterly gross revenues of $30.0million, or a 10.0% increase over the same quarter last year.Our general, administrative, selling and marketing expenses, which support our Continuing Operations, were $7.6million, a decrease of $1.8million, or 19.0%, from the same quarter last year. Management’s Comments Ronald L. Rossetti, Chief Executive Officer of Tier Technologies, Inc.,stated, “I am pleased to report adjusted EBITDA from EPS Operations for the second quarter of FY2010of $0.8 million as compared with a loss in adjusted EBITDA from EPS Operations of ($1.5) million in the same quarter of FY2009.These results reflect a positive improvement of $2.3million.” “These positive results, in spite of the impact of current economic conditions especially on our largest verticals of Federal and State and Local tax, demonstrate that our strategies being deployed in the biller direct market are successful.” Tier defines EPS Net Revenue as revenue less wind-down revenue, discount fees, processing and interchange costsand adjusted EBITDA from EPS Operations as netincome from our EPS business before interest expense net of interest income, income taxes, depreciation and amortization and stock-based compensation in both equity and cash. The following table shows a reconciliation of revenue to EPS Net Revenue for the three months ended March 31, 2010 and 2009 (in thousands): Page 1 of 8 Three months ended March 31, Change Revenue $ $ $ Less Wind-down Revenue ) EPS Gross Revenue Discount Fees, Interchange & Processing Costs EPS Net Revenue $ $ $ Net Revenue Percentage Increase % The following table shows a reconciliation of net income/(loss) from ContinuingOperations to adjusted EBITDA from EPS Operations and adjusted EBITDA from Continuing Operations for the three months ended March 31, 2010 and 2009 (in thousands): EPS Wind-down Continuing Operations Fiscal Quarter 2 Fiscal Quarter 2 Fiscal Quarter 2 FY10 FY09 Change FY10 FY09 Change FY10 FY09 Change Net Income/(Loss) $ ) $ ) $ $ ) $ ) $ $ ) $ ) $ Adjustments: Depreciation/Amortization ) ) Stock/Cash based Comp ― ― ― Taxes ) 1 ) ― ― ― ) 1 ) Less: Interest Income, net ) ― ― ― ) Adjusted EBITDA $ $ ) $ ) $ $ ) $ EPS revenues, EPS Net Revenues, adjusted EBITDA from EPS Operations and adjusted EBITDA from Continuing Operations are non-GAAP financial measures.Tier’s management believes these measures are useful for evaluating performance against peer companies within its industry, and provide investors with additional transparency with respect to financial measures used by management in its financial and operational decision-making.Non-GAAP financial measures should not be considered a substitute for the reported results prepared in accordance with US GAAP.Tier’s definition used to calculate non-GAAP financial measures may differ from those used by other companies. Liquidity As of March31, 2010, Tier had $63.8million in cash and marketable securities, and $7.4million in restricted investments, for a total of $71.2million.Tier currently holds $26.0million in auction rate securities as long-term investments.These investments are revenue bonds and asset-backed notes issued by state agencies.The investments are AAA-rated and collateralized with student loans and guaranteed under the Federal Family Education Loan Program.Tier has no short-term or long-term debt. Conference Call Tier will host a conference call Tuesday, May 11, 2010 at 5:00 p.m. Eastern Time to discuss these results.To access the conference call, please dial (888) 445-7818and provide pass code TierQ2.The conference call is also available live via the Internet at www.tier.com.Participants via the Web will need to provide conference ID# 7809242 and pass code TierQ2.A replay will be available at 8:00 p.m. Eastern Time on Tuesday, May 11, 2010 at www.tier.com or by calling (866) 455-0163 and entering conference ID # 7809242 and pass code TierQ2.The replay will be available until 11:59 p.m. Eastern Time on May 25, 2010. Page 2 of 8 About Tier Technologies, Inc. Tier Technologies, Inc. is a leading provider of electronic payment solutions in the biller direct market.Headquartered in Reston, Virginia, the company provides over 3,900 electronic payment clients in all 50 states and the District of Columbia with enhanced payment services that include multiple payment choices, payment channels, and bill payment products and services.Tier serves clients in multiple markets including federal, state, and local governments, educational institutions, utilities and commercial clients primarily through its wholly-owned subsidiary, Official Payments Corporation.For more information, see www.tier.com and www.officialpayments.com. Statements made in this press release that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or Tier’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.Tier undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to:general economic conditions, which affect Tier’s financial results in all our markets, which we refer to as “verticals,” including our property tax vertical; the timing and the cost of consolidating our payment processing platforms; our ability to grow EPS Net Revenue while keeping costs relatively fixed; the potential loss of funding by clients, including due to government budget shortfalls or revisions to mandated statutes; the timing, initiation, completion, renewal, extension or early termination of client projects; our ability to realize revenues from our business development opportunities; the impact of governmental investigations or litigation; and unanticipated claims as a result of project performance, including due to the failure of software providers or subcontractors to satisfactorily complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to our quarterly report on Form 10-Q for our fiscal quarter ended March 31, 2010, filed with the SEC. Page 3 of 8 TIER TECHNOLOGIES, INC. Consolidated Balance Sheets (in thousands) March31, September30, 2009 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Investments in marketable securities Restricted investments Accounts receivable, net Settlements receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Other intangible assets, net Investments in marketable securities Restricted investments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ 84 Settlements payable Accrued compensation liabilities Accrued discount fees Other accrued liabilities Deferred income Total current liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding — — Common stock, $0.01 par value, and paid-in capital; shares authorized: 44,260; shares issued: 20,687 and 20,687; shares outstanding: 18,151 and 18,238 Treasury stock—at cost, 2,536 and 2,449 shares ) ) Accumulated other comprehensive loss (1 ) — Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Page 4 of 8 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations (unaudited) Three months ended March 31, Six months ended March 31, (in thousands, except per share data) Revenues $ Costs and expenses: Direct costs General and administrative Selling and marketing Depreciation and amortization Total costs and expenses Loss from continuing operations before other income/(loss) and income taxes ) Other income/(loss): Gain/(loss) on investments 2 13 14 ) Interest income, net Total other income Loss from continuing operations before income taxes ) Income tax (benefit)/provision ) 1 ) 1 Loss from continuing operations ) Gain/(loss) from discontinued operations, net ) ) Net loss $ ) $ ) $ ) $ ) (Loss)/income per share—Basic and diluted: From continuing operations $ ) $ ) $ ) $ ) From discontinued operations ) ) Loss per share—Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares used in computing: Basic and diluted loss per share Page 5 of 8 TIER TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (unaudited) Six months ended March 31, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Less: Gain/(loss) from discontinued operations, net ) Loss from continuing operations, net ) ) Non-cash items included in net loss: Depreciation and amortization Provision for doubtful accounts Deferred rent — Share-based compensation (Gain)/loss on trading investments ) 99 Other (6 ) 7 Net effect of changes in assets and liabilities: Accounts and settlements receivable, net ) ) Prepaid expenses and other assets ) ) Accounts and settlements payable and accrued liabilities Income taxes receivable 49 ) Deferred income ) ) Cash provided by operating activities from continuing operations Cash provided by (used in) operating activities from discontinued operations ) Cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of available-for-sale securities ) ) Maturities of available-for-sale securities Sales of trading securities — Maturities of restricted investments — Purchase of equipment and software ) ) Additions to goodwill—ChoicePay acquisition ) ) Collection on note receivable — Proceeds from sale of discontinued operations — Cash provided by (used in) investing activities from continuing operations ) Cash used in investing activities from discontinued operations ― ) Cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of company stock ) ) Capital lease obligations and other financing arrangements ) (9 ) Cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Page 6 of 8 TIER TECHNOLOGIES,INC. Consolidated Statement of Operations—Continuing Operations (in thousands) EPS Wind- down Total Three months ended March 31, 2010: Revenues $ $ $ Costs and expenses: Direct costs General and administrative Selling and marketing — Depreciation and amortization Total costs and expenses Loss from continuing operations before other income and income taxes ) ) ) Other income: Interest income — Gain on investments 2 — 2 Total other income — Loss from continuing operations before taxes ) ) ) Income tax benefit ) — ) Loss from continuing operations $ ) $ ) $ ) (in thousands) EPS Wind- down Total Three months ended March 31, 2009: Revenues $ $ $ Costs and expenses: Direct costs General and administrative Selling and marketing 3 Depreciation and amortization Total costs and expenses Loss from continuing operations before other income and income taxes ) ) ) Other income: Interest income, net — Gain on investment 13 — 13 Total other income — Loss from continuing operations before taxes ) ) ) Income tax provision 1 — 1 Loss from continuing operations $ ) $ ) $ ) Page 7 of 8 TIER TECHNOLOGIES,INC. Consolidated Statement of Operations—Continuing Operations (in thousands) EPS Wind- down Total Six months ended March 31, 2010: Revenues $ $ $ Costs and expenses: Direct costs General and administrative Selling and marketing — Depreciation and amortization Total costs and expenses (Loss)/income from continuing operations before other income and income taxes ) ) Other income: Interest income, net — Gain on investment 14 — 14 Total other income — (Loss)/income from continuing operations before taxes ) ) Income tax benefit ) — ) (Loss)/income from continuing operations $ ) $ $ ) (in thousands) EPS Wind- down Total Six months ended March 31, 2009: Revenues $ $ $ Costs and expenses: Direct costs General and administrative Selling and marketing 5 Depreciation and amortization Total costs and expenses Loss from continuing operations before other income/(loss) and income taxes ) ) ) Other income/(loss): Interest income, net — Loss on investment ) — ) Total other income — Loss from continuing operations before taxes ) ) ) Income tax provision 1 — 1 Loss from continuing operations $ ) $ ) $ ) Page 8 of 8
